FILED
                             NOT FOR PUBLICATION                            SEP 03 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JIANSHI XIE,                                     No. 12-73759

               Petitioner,                       Agency No. A088-093-308

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Jianshi Xie, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Thus, we deny Xie’s request
for oral argument.
the agency’s factual findings. See Zehatye v. Gonzales, 453 F.3d 1182, 1184-85

(9th Cir. 2006). We deny the petition for review.

      Xie does not contend he suffered past persecution in China, nor does he

pursue the family planning claim he raised to the agency below. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically

raised and argued in a party’s opening brief are waived). We do not consider the

background information from the 2012 Human Rights Report referred to in Xie’s

opening brief. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc) (this

court’s review is limited to the administrative record). Substantial evidence

supports the agency’s finding that Xie failed to demonstrate he had a well-founded

fear of future persecution due to his participation in a Christian house church. See

Gu v. Gonzales, 454 F.3d 1014, 1022 (9th Cir. 2006) (record did not compel

conclusion that house church participant had a well-founded fear of persecution).

      Because Xie failed to establish his eligibility for asylum, he necessarily

failed to meet the higher standard of eligibility for withholding of removal. See

Zehatye, 453 F.3d at 1190.

      Finally, we deny Xie’s request to remand to the BIA for further

consideration of administrative closure.

      PETITION FOR REVIEW DENIED.


                                           2                                    12-73759